Citation Nr: 0720077	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-39 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative changes, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee with degenerative changes, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.   

Both in an attachment to the veteran's substantive appeal, 
and in testimony given at a May 2006 Travel Board hearing 
before the undersigned, the veteran raised a claim for 
service connection for a depression condition as secondary to 
her service-connected bilateral knee disabilities.  This 
matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to increased ratings for 
her service-connected chondromalacia of the right knee with 
degenerative changes and chondromalacia of the left knee with 
degenerative changes.  The Board has reviewed the claims file 
and determined that further development is necessary prior to 
adjudicating the veteran's claim.   

During a May 2006 Travel Board hearing before the 
undersigned, the veteran indicated that the Social Security 
Administration (SSA) had determined that she was disabled for 
SSA purposes, and she was receiving SSA disability benefits.  
She stated that the basis of that decision was that she was 
disabled primarily due to her bilateral knee disabilities.  
Review of the claims file indicates that no relevant SSA 
records or associated medical records have been obtained.  
Because they have not been obtained, the Board does not know 
what evidence is contained in the veteran's SSA records, or 
whether they may have bearing on her claims for increased 
disability ratings.  

The RO should obtain all relevant SSA documents associated 
with any disability determination, including medical records 
on which any decision was premised.  The United States Court 
of Appeals for Veterans Claims has held, that in the case of 
a claim for an increased rating, VA must obtain Social 
Security Administration decisions and records which have 
bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).

The veteran was last examined by VA for compensation purposes 
in February 2003, more than four years ago.  The RO should 
afford her another examination of her knee disabilities for 
the following reasons.  As reflected in the veteran's January 
2004 notice of disagreement, December 2005 substantive 
appeal, and May 2006 hearing testimony, she asserts that the 
condition-including pain-of her service-connected right and 
left knee disabilities has worsened over time.  Also, she 
complains of problems functioning, including walking, using 
stairs, etcetera; and she reports that she retired for 
medical reasons in part due to her knees.

Since the last VA examination, a number of VA treatment 
records have been submitted covering treatment through 
November 2005.  Given this, and that material evidence 
associated with the reported SSA records may be obtained by 
this remand, the RO should provide the veteran another 
examination of the right and left knee disabilities.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the findings from the February 2003 VA 
examination did not contain sufficient information to be 
considered fully responsive to the provisions of 38 C.F.R.§§ 
4.40 and 4.45 as required by the decision of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The report of that examination does 
not contain sufficient information with respect to whether 
there is present such factors as weakened movement, excess 
fatigability, incoordination, and/or additional limitation of 
function during flare-ups or repeated use.

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional relevant 
records outstanding, it is necessary for VA to afford the 
veteran an examination for the purpose of determining the 
severity of the veteran's disabilities addressed here.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Moreover, 
this examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for her 
service-connected bilateral knee 
disabilities.

3.  Thereafter, the RO should schedule the 
veteran for VA examination by an 
orthopedic specialist to determine the 
severity of the (1) chondromalacia of the 
right knee with degenerative changes, and 
(2) chondromalacia of the left knee with 
degenerative changes.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should 
be included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examination should include range of 
motion testing pertinent to the two 
disabilities, and all ranges of motion 
should be reported in degrees.  For each 
knee, symptoms such as pain, stiffness, or 
aching in the area of the part affected 
should be noted; as well as other 
pertinent findings, if present, including 
the presence of any subluxation or 
instability (and if so, opine as to the 
extent of impairment in terms of slight, 
moderate, or severe), dislocation, 
locking, effusion, cartilage removal, or 
tibia/fibula impairment (nonunion or 
malunion).  

For each affected part, the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  The 
examiner is asked to render opinions 
regarding each affected knee as to whether 
there is:

(a) residual weakness, pain or limitation 
of motion, and if so, opine as to the 
extent of severity of the residual 
weakness, pain or limitation of motion;

(b)  ankylosis of the affected joint, and 
if so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed; 

(c) whether pain could significantly 
limit functional ability during flare-ups 
or when the affected joint is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

5.  The RO should then readjudicate the 
claims under review here.  If any such 
action does not resolve a claim, issue the 
veteran and her representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




